EXHIBIT 10.1
 

 
WATER PURCHASE AND SALE AGREEMENT
 
This Water Purchase and Sale Agreement (“Agreement”) is made and entered into as
of December 12, 2014 (“Execution Date”), by and between Cadiz, Inc., a Delaware
corporation (“Cadiz”), Fenner Valley Mutual Water Company, a California
nonprofit mutual benefit corporation (“FVMWC”), and San Luis Water District, a
California Water District (“SLWD”). Cadiz, FVMWC, and SLWD are each a “Party”
and collectively the “Parties.” Capitalized terms not otherwise defined within
this Preamble or the Recitals shall have the meanings set forth in Article 1 of
this Agreement.
 
RECITALS
 
A.           Cadiz, through a wholly-owned subsidiary, is the owner of
approximately forty-five thousand (45,000) acres of land in eastern San
Bernardino County (“Property”), most of which overlies the Fenner Valley Aquifer
System.
 
B.           SLWD is a California Water District in Fresno and Merced Counties.
SLWD, acting on behalf of certain of its landowners who have elected to
participate in the benefits and costs of this Agreement, desires to diversify
its water supplies and obtain greater water supply reliability by becoming a
Project Participant as provided for by this Agreement.
 
C. The Santa Margarita Water District (“SMWD”) is a California Water District in
Orange County.
 
D. SMWD and Cadiz have entered into a public private partnership to facilitate
the Project pursuant to which Cadiz will make available land, water, and
physical facilities to SMWD and other public water suppliers, including SLWD.
 
E. FVMWC is a nonprofit mutual benefit corporation that will operate and manage
the Project, and that is comprised of entities that have contracted to receive
Project Water, including SMWD, SLWD, other Project Participants, and the Arizona
& California Railroad Company and have membership rights in FVMWC.
 
F. Cadiz will grant to FVMWC the right to take Project Water from the Property
and to use the Property for Project Storage in accordance with the terms set
forth herein, with SLWD acquiring a right to Project Water in the amount of the
SLWD Allotment, as well as certain rights to Project Storage.
 
G. Fenner Valley Water Authority (“FVWA”) is a proposed joint powers agency
between SMWD and FVMWC, with SMWD serving as the “designated entity” of FVWA
under California Government Code Section 6509. The purpose of FVWA is to lease
and eventually own the Project Facilities for the extraction, conveyance, and
delivery of water by the Project and, in connection therewith, to coordinate
with Cadiz in securing permits and regulatory approvals required to operate and
maintain such Project Facilities.
 
H. Cadiz will develop, construct, and finance all Project Facilities and will
transfer a possessory interest in the Project Facilities, Project Water and
Project Storage to FVWA.
 
I. FVWA, under the management of SMWD, will review and approve the design and
construction of the Project Facilities by Cadiz in accordance with the Project
FEIR, the GMMMP, SMWD standards and specifications, and such other covenants,
agreements and documents as may be applicable.
 
J. Cadiz, or a special purpose entity formed by Cadiz, intends to arrange
financing from private or public sources to fund the design and construction
costs of the Project and Project Facilities (all such financing referred to as
“Third-Party Financing”). Cadiz will repay and secure Third-Party Financing from
the revenues that are generated by the Project.
 
K. On July 31, 2012, as Lead Agency under CEQA, SMWD approved the Project and
certified the Project FEIR finding that there were no long-term significant
environmental impacts, with the exception of indirect growth inducing impacts,
attributable to Project operations.
 
L. On October 1, 2012, the County of San Bernardino approved the Project FEIR in
its capacity as a Responsible Agency and approved the Project.
 
M. On May 1, 2014, the Orange County Superior Court issued its decision
upholding the environmental approvals of the Project. The decision denied six
(6) petitions challenging the Project’s environmental review and upheld the
actions of the SMWD and the County of San Bernardino in approving the Project,
the Project FEIR and the GMMMP. On October 2, 2014, judgments were entered in
each of the six (6) cases upholding the validity of the environmental review and
denying all of the petitioners’ claims without limitation.
 
N. The County of San Bernardino will regulate the Project through the GMMMP
whereby the County has assumed independent regulatory authority over the Project
and has imposed conditions on Project operations.
 
O. As approved and conditioned by SMWD and the County of San Bernardino, the
Project may extract an average of 50,000 AFY of native water supplies for 50
years for beneficial use.
 
P. The Project will conserve and make water available for potable water uses
that is non-tributary to the Colorado River, and that otherwise would flow into
the groundwater underlying dry lakes where the water would become hyper-saline
and evaporate.
 
Q. The Parties desire to enter into this Agreement to provide the material terms
and conditions for carrying out the Project, and the sale and conveyance to SLWD
of the SLWD Allotment and certain other matters.
 
R. SLWD has completed and approved an Addendum to the Project FEIR for purposes
of evaluating its receipt and distribution of water from Cadiz under this
Agreement.



AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Agreement by this reference,
and for all the good and valuable consideration herein, the Parties hereto agree
as follows:
 
1. Definitions.
 
The following terms have the following meanings for purposes of this Agreement:
 
1.1. “AF” means acre-feet.
 
1.2. “AFY” means acre-feet per year.
 
1.3. “Agreement” has the meaning assigned thereto in the Preamble.
 
1.4. “Agreement Term” has the meaning set forth in Section 12.4.
 
1.5.  “Annual Storage Management Fee” has the meaning assigned thereto in
Section 4.3.2.
 
1.6. “Cadiz” has the meaning assigned thereto in the Preamble.
 
1.7. “Capital Investment” means any and all capital costs incurred by Cadiz to
develop and build the Project, including design, permitting, construction and
financing costs related to Project Facilities. For the purposes of this
definition, construction costs shall include the costs of inspecting and
performance testing the Project Facilities and preparing them for operation
through the Commencement Date.
 
1.8. “Carry-Over Account” has the meaning assigned thereto in Section 4.3.
 
1.9. “CEQA” means the California Environmental Quality Act.
 
1.10. “Commencement Date” means the date on which Project Water first becomes
available via the MWD Exchange in San Luis Reservoir and can be delivered to
SLWD.
 
1.11. “County” means the County of San Bernardino.
 
1.12. “County MOU” means that certain Memorandum of Understanding By and Among
The Santa Margarita Water District, Cadiz, Inc., Fenner Valley Mutual Water
Company, and the County (Related to County Ordinance for Desert Groundwater
Management), dated May 11, 2012.
 
1.13. “CRA” means the Colorado River Aqueduct.
 
1.14. “Debt Service” means all amounts necessary for Cadiz to repay when due all
interest, principal and other charges payable by Cadiz under any Third-Party
Financing.
 
1.15. “Delivery Request” has the meaning assigned thereto in Section 4.1.
 
1.16. “Execution Date” has the meaning assigned thereto in the Preamble.
 
1.17. “Extended Term” has the meaning assigned thereto in Section 12.4.
 
1.18. “Facility Lease” has the meaning assigned thereto in Section 3.2.
 
1.19. “Facility Operation Agreement” means that agreement, to be executed
between FVMWC and FVWA, pursuant to which the extraction, conveyance, and
delivery of water from the Project shall be governed. The terms of the Facility
Operation Agreement shall include: (i) the responsibility of FVMWC for paying or
reimbursing costs incurred by FVWA, the County and SMWD for overseeing
compliance with the GMMMP on a time and materials basis; (ii) the authorization
of FVWA and FVMWC to contract with third parties, including another Project
Participant, another local public agency, other person or entity, to provide for
the day-to-day operation and maintenance of the Project, as well as bookkeeping
and administration duties; (iii) the responsibility of FVMWC for all day-to-day
operations; (iv) the responsibility of FVMWC for the collection of proceeds from
the sale of water to SMWD, SLWD and other Project Participants; and (v) the
proper allocation and payment of all costs and charges related to the operation
of the Project, including payment due and payable to Cadiz, as described in
Section 8.1.
 
1.20. “Fenner Valley Aquifer System” has the meaning assigned thereto in Section
1.25.
 
1.21. “FVMWC” has the meaning assigned thereto in the Preamble.
 
1.22. “GMMMP” means the Groundwater Management, Monitoring, and Mitigation Plan
for the Project as generally set forth in the Project FEIR and as it may be
subsequently amended and approved by and between SMWD, FVMWC and the County.
 
1.23. “Lenders” has the meaning assigned thereto in Section 15.
 
1.24. “MWD” means The Metropolitan Water District of Southern California.
 
1.25. “MWD Exchange” means arrangements acceptable to Cadiz, FVMWC and SLWD in
their sole and absolute discretion pursuant to which Project Water delivered by
Cadiz into the CRA is exchanged for SWP water or other water controlled by MWD
in San Luis Reservoir that, without further consents, approvals, permits or
arrangements can be delivered to SLWD within its service area.
 
1.26. “MWD Fees” has the meaning assigned thereto in Section 8.2.
 
1.27. “Project” means the Cadiz Valley Water Conservation, Recovery and Storage
Project designed to appropriate groundwater from wells on the Property overlying
the Orange Blossom Wash, Cadiz, Bristol and Fenner Valley aquifers
(collectively, such aquifers being the “Fenner Valley Aquifer System”), and to
deliver that groundwater for reasonable and beneficial uses via the CRA and
other facilities necessary to deliver the groundwater to Project Participants or
exchange the groundwater delivered to the CRA with MWD for water supplies to
which MWD is entitled from sources other than the Colorado River (e.g., SWP).
For purposes of this Agreement, the “Project” includes the right to carry-over
from one Year to a subsequent Year up to one hundred fifty thousand (150,000)
AF, but does not include the Imported Water Storage component as described in
the Project FEIR.
 
1.28. “Project FEIR” means the certified Environmental Impact Report for the
Project, for which SMWD was the lead agency, as it may be amended or
supplemented from time to time.
 
1.29. “Project Facilities” means any and all facilities deemed necessary,
advisable or appropriate to extract, convey or deliver Project Water to Project
Participants, including facilities associated with the Groundwater Conservation
and Recovery Component phase of the Project, as described in the Project FEIR,
viz., a wellfield located on the Property, manifold, 43-mile conveyance pipeline
between the wellfield and CRA, and interconnection between the conveyance
pipeline and the CRA.
 
1.30. “Project Participant” means each entity listed on Exhibit A, who are
identified in the Project FEIR as “Project Participants,” and shall also include
public water suppliers that are added to the Project post-certification of the
Project FEIR, including but not limited to SLWD.
 
1.31. “Project Storage” means the right to collectively carry-over and store up
to one hundred fifty thousand (150,000) AF of Project Water.
 
1.32. “Project Term” has the meaning set forth in Section 3.1.
 
1.33. “Project Water” means groundwater produced and deliverable to Project
Participants from the Fenner Valley Aquifer System over the Project Term, on
average fifty thousand (50,000) AFY and aggregating two million, five hundred
thousand (2,500,000) AF of such groundwater cumulatively over the Project Term.
The Parties acknowledge that the right to Project Water is a contractual right
pursuant to this Agreement and documents referenced herein, and that no transfer
of the water rights of Cadiz in the Property or the Fenner Valley Aquifer System
is intended by this Agreement.
 
1.34. “Property” has the meaning assigned thereto in Recital A.
 
1.35. “SMWD” has the meaning assigned thereto in Recital C.
 
1.36.  “SLWD” has the meaning assigned thereto in the Preamble.
 
1.37. “SLWD Allotment” has the meaning assigned thereto in Section 4.2.
 
1.38. “SLWD Payment” has the meaning assigned thereto in Section 8.1.
 
1.39. “SLWD Water System” means the system of physical infrastructure owned and
used by SLWD for the acquisition, treatment, reclamation, transmission,
distribution and sale of water.
 
1.40. “Subscription Agreement” means a binding written agreement between SLWD
and one of its landowners, in a form acceptable to SLWD in its sole and absolute
discretion, pursuant to which the subscribing landowner irrevocably agrees to be
responsible for a portion of SLWD’s obligations under this Agreement in exchange
for such landowner’s receipt of a proportionate share of the Project Water and
other benefits available to SLWD under this Agreement.
 
1.41. “SWP” means the California State Water Project.
 
1.42.  “Third-Party Financing” has the meaning assigned thereto in Recital J.
 
1.43. “Total Annual Project Allotment” means 50,000 AFY. As governed by the
County MOU, the FEIR, and the GMMMP, in any given year, groundwater extractions
could be as much as 75,000 AF or as little as 25,000 AF, but extractions may not
exceed an annual average of 50,000 AFY.
 
1.44. “Water Lease” has the meaning assigned thereto in Section 3.1.
 
1.45. “Year” means a calendar year during the Project Term.
 
2. Purpose.
 
The purpose of this Agreement is to: (a) define the rights and obligations of
the Parties for the purchase and sale of a portion of the Project Water; and (b)
provide for the allocation and delivery of Project Water and Project Storage.
 
2.1. Responsibilities of FVMWC. FVMWC’s responsibilities will include without
limitation:
 
2.1.1. Carrying out its obligations in connection with the operation and
maintenance of Project Facilities as set forth in the Facility Operation
Agreement;
 
2.1.2. Collecting all payments received from the sale of Project Water and
allocating such payments as specified in the Water Lease;
 
2.1.3. Complying with all applicable regulatory requirements for the operation
of a public water system, including the requirements of the California
Department of Public Health under the direction of FVWA and SMWD as set forth in
the Facility Operation Agreement;
 
2.1.4. Carrying out the day-to-day implementation of mitigation measures adopted
by SMWD as part of its approval of the Project, and the protective measures
contained within the GMMMP under the review of FVWA pursuant to the Facility
Operation Agreement;
 
2.1.5. Enforcing mitigation measures contained in the Project FEIR as directed
or delegated by SMWD as the lead agency;
 
2.1.6. Providing regular and routine updates to Cadiz, FVWA, SMWD, the County
and all Project Participants concerning compliance with the GMMMP;
 
2.1.7. Coordinating the extraction, conveyance and delivery of the Total Annual
Project Allotment received under the Water Lease pursuant to the Facility
Operation Agreement;
 
2.1.8. Providing for delivery of the SLWD Allotment according to the delivery
schedule process described in Section 4.1 and otherwise in accordance with this
Agreement; and
 
2.1.9. Coordinating CRA deliveries pursuant to the MWD Exchange.
 
2.2. Responsibilities of Cadiz. Cadiz’s responsibilities will include without
limitation:
 
2.2.1. Cadiz will be responsible for the development, design, acquisition and
construction of the Project Facilities, subject to the reasonable review and
approval of FVWA and SMWD.
 
2.2.2. Cadiz will be responsible for obtaining all Third-Party Financing
necessary to fund the Capital Investment for the Project. FVMWC and SLWD
acknowledge that Cadiz may be required to provide a pledge of all Project
revenues payable to Cadiz and will consent to such pledge as long as such pledge
does not affect the ability of SLWD to receive Project Water by exchange in San
Luis Reservoir or restrict SLWD’s ability to exercise its other rights under
this Agreement.
 
2.2.3. Cadiz will be responsible for obtaining all permits and approvals
required for the Project in coordination with FVWA and SMWD.
 
2.3              Responsibilities of SLWD. SLWD’s responsibilities will include
without limitation:
 
2.3.1                 SLWD will be responsible for completing any environmental
review required for it to take delivery and distribute Project Water within its
service area.
 
2.3.2                 SLWD will be responsible for the distribution of Project
Water within its service territory in accordance with the Subscription
Agreements.
 
2.3.3                 SLWD shall promptly pursue Subscription Agreements with
its landowners pursuant to which those landowners will be responsible for the
costs associated with SLWD’s participation as a Project Participant and
ownership of the memberships in FVMWC issued in accordance with Section 3.3 of
this Agreement.
 
3. Interests.
 
3.1. Lease of Project Water and Project Storage. Prior to commencement of
construction of the Project Facilities, Cadiz will enter into and will record
(or cause to be recorded) against the Property a long term lease with FVMWC
(“Water Lease”) which will give FVMWC a possessory interest and the right to
take the Total Annual Project Allotment of Project Water from the Property and
the Fenner Valley Aquifer System for an initial term of fifty (50) years
(“Project Term”). In consideration of the Water Lease, FVMWC shall collect and
deliver to Cadiz all charges and payments (i) payable by SLWD under this
Agreement and (ii) which are negotiated between Cadiz and by the Project
Participants, subject to payments and offsets set forth in the Facility
Operation Agreement. FVMWC’s right to take the full Total Annual Project
Allotment is subject to the mitigation measures set forth in the Project FEIR
and the requirements of the GMMMP.
 
3.2. Lease of Project Facilities. As an express condition precedent to the
performance of this Agreement and the Parties’ obligations hereunder (see
Section 12.1), Cadiz and FVWA will enter into a long term lease that gives FVWA
a possessory interest in the Project Facilities for the Project Term or until
Cadiz has been reimbursed the Capital Investment in full, whichever is shorter
(“Facility Lease”). The use of the Project Facilities to produce and deliver
Project Water will be governed by the Facility Operation Agreement between FVWA
and FVMWC.
 
3.3. Issuance of Memberships. Provided that this Agreement is not terminated
pursuant to Section 12.3, following satisfaction of the conditions precedent set
forth in Section 12.1, FVMWC will issue to SLWD a number of membership interests
in FVMWC which represents that proportion of SLWD Allotment as compared to the
cumulative AF allotment among all Project Participants, which memberships shall
represent the right to delivery of water from FVMWC pursuant to the terms and
conditions of this Agreement.
 
4. SLWD Allotment and Delivery of Water.
 
4.1. Delivery Schedule. Each Year, each Project Participant, including SLWD,
shall issue a written request to FVMWC specifying the quantity of the Project
Participant’s allotment of Project Water requested for delivery the following
Year, including requests for delivery of water from storage (“Delivery
Request”). FVMWC, in consultation with SMWD, will establish rules and
regulations regarding the process for delivering Project Water to its members,
including SLWD, that are consistent with this Agreement. FVMWC shall annually
develop a schedule for the delivery of Project Water to its members consistent
with this Agreement and the commitments made to all other Project Participants.
The rules and regulations shall establish the date for Project Participants to
submit Delivery Requests, the date for FVMWC to release an annual delivery
schedule, the scheduling of delivery interruptions due to regular maintenance,
repair and replacement activities, and other matters as deemed necessary or
appropriate by FVMWC. FVMWC shall apply reasonable efforts to meet all Delivery
Requests, consistent with operation of the Project in accordance with the
Project FEIR, all Project permits and the GMMMP. To the extent that all
cumulative Delivery Requests cannot be met in any Year, FVMWC will apportion
deliveries consistent with the priorities set forth in the bylaws of the FVMWC
(as such priorities may be amended from time to time with the unanimous consent
of the members of FVMWC).
 
4.2. SLWD Allotment. SLWD’s allotment of Project Water shall be equal to the
quantity of AFY subscribed under executed Subscription Agreements secured by
SLWD (“SLWD Allotment”) which shall not exceed 10,000 AFY in the aggregate (said
maximum being the “Maximum SLWD Allotment”), which shall include the right to
use capacity in the Project Facilities for delivery of the SLWD Allotment. Water
derived from the SLWD Allotment shall be delivered to SLWD in San Luis Reservoir
pursuant to the MWD Exchange between March 1 and September 30 of each Year on a
schedule reasonably acceptable to SLWD. The Parties acknowledge and agree that
SLWD must secure Subscription Agreements from its landowners for a minimum of
five thousand (5,000) AFY no later than April 1, 2015, as a condition precedent
pursuant to Section 12.1. The Parties further acknowledge and agree that SLWD
shall be authorized to secure additional Subscription Agreements (not to exceed
the Maximum SLWD Allotment) until May 1, 2015, at which time no additional
Subscription Agreements shall be considered part of the SLWD Allotment.
 
4.3. Carry-Over Account. SLWD may subscribe for and acquire the right to
carry-over any unused SLWD Allotment from Year to Year by making a one-time
capital payment to Cadiz of $1,500 per AF for each AF of carry-over storage
capacity subscribed (“Carry-Over Account”) with a term of fifty (50) years. At
the end of the Agreement Term (i.e., the initial twenty-five (25) year term of
this Agreement), and unless the Parties have mutually agreed to an Extended
Term, SLWD may elect to: (i) assign its rights to any Carry-Over Account
consistent with Article 10 below; or (ii) receive a rebate in the amount of $750
per AF and waive any further interest in the Carry-Over Account. The one-time
capital payment shall be due after the rules and regulations governing the use
of all Carry-Over Accounts have been finalized but not later than the
commencement of construction of Project Facilities. SLWD may instruct FVMWC to
carry over any portion of the SLWD Allotment that is not taken by SLWD for
delivery in a given Year as a credit to SLWD’s Carry-Over Account with an equal
amount of water; provided: (a) SLWD has fully paid for the Project Water made
available by Cadiz as the SLWD Allotment; (b) SLWD’s Carry-Over Account shall be
limited to the maximum limit of its carry-over storage account as paid for
pursuant the one-time capital payment of $1,500 per AF and as described in the
Project description, analyzed in the Project FEIR and conditioned by the
Mitigation, Monitoring and Reporting Program and the GMMMP; and (c) in the event
that requested Project Water deliveries of the combined annual allotments of all
Project Participants, inclusive of the SLWD Allotment, and the total requests
for delivery of water from the carry-over accounts of all Project Participants
exceed either the capacity of the Project Facilities or the maximum quantity of
Project Water authorized for extraction pursuant to the County MOU, FVMWC shall
prioritize deliveries first of Project Water to satisfy Delivery Requests for
the annual allotments of the Project Participants, then (and only after requests
for Project Water to satisfy Delivery Requests for the annual allotments of the
Project Participants have been satisfied) to requests for deliveries from
Carry-Over Accounts, with such deliveries prioritized among Project Participants
in relation to the order that Project Participants elect to secure a Carry-Over
Account and tender payment for such Carry-Over Account. Total Carry-Over
Accounts in the Project shall be limited to a maximum of 150,000 AF.
 
4.3.1. In no event shall SLWD be required to take a credit for Project Water
that is not delivered by FVMWC as a result of any reduction or curtailment in
the Total Annual Project Allotment, it being understood that SLWD has no
obligation to pay for any of the SLWD Allotment not delivered because of any
reduction or curtailment in the Total Annual Project Allotment.
 
4.3.2. If SLWD elects to subscribe for a Carry-Over Account pursuant to this
Section 4.3, then SLWD shall pay an annual management fee (“Annual Storage
Management Fee”) equal to a starting figure of twenty dollars ($20.00) per AF
per Year in December 2014 dollars for each AF of Carry-Over Account that SLWD
has subscribed to use, which fee shall be adjusted on the Commencement Date and
each Year thereafter on July 1 of each Year in accordance with any increase or
decrease in the Bureau of Labor Statistics Water and Sewer Maintenance Index (or
such similar index approved by the Parties in the event that this index is no
longer available at any time during the Agreement Term). If SLWD possesses water
in its Carry-Over Account, FVMWC will deliver water to SLWD from its Carry-Over
Account pursuant to the delivery process set forth in Section 4.1. Water stored
in a Carry-Over Account shall not be subject to losses, which means that once
Project Water is stored by Cadiz for the benefit of SLWD, the quantity will not
be reduced for reasons other than the water has been delivered for the benefit
of SLWD.
 
4.3.3. In the event that SLWD’s access to water in, or ability to utilize, its
Carry-Over Account is restricted or otherwise adversely affected except as set
forth in this Section 4.3, an equitable portion of the capital payment made for
SLWD’s Carry-Over Account shall be refunded to SLWD. If the Parties cannot agree
on the amount of such refund, it shall be decided by arbitration initiated by
any Party in accordance with Section 16.8 of this Agreement.
 
4.4. Points of Delivery; Flow Rate. Subject to any apportionment of deliveries
pursuant to Section 4.1, FVMWC will deliver to the CRA, for exchange with MWD
for the account of SLWD pursuant to the MWD Exchange, the amount of Project
Water specified in SLWD’s annual Delivery Request at a maximum flow rate as may
be conditioned by MWD and otherwise agreed by FVMWC and SLWD.
 
4.5. Right of Participation. In the event SLWD purchases a Carry-Over Account
and provided that SLWD has made all payments due under this Agreement, SLWD
shall have a priority right to participate in Phase 2, as defined in the Project
FEIR, or any future project for storage of imported water within the Project for
a like amount of storage capacity in Phase 2 that is equal to its AF Carry-Over
Account) on terms generally similar to that of other participants in the future
Phase 2 storage project, except MWD, on terms mutually agreed to by SLWD and
Cadiz in good faith. This right of participation shall not apply to the water
imported, exported or stored within the Project but only to storage capacity
made available in Phase 2 of the Project. The rights of participants in Phase 2
shall not impair the rights of the original Project Participants.
 
4.6. Water Accounting. FVMWC shall maintain, and update on at least a monthly
basis, a detailed accounting of the water delivery rights of, and deliveries to,
SLWD and other Project Participants, including the Carry-Over Account of SLWD
and similar accounts that may be possessed by such other Project Participants.
 
5. Curtailment of Deliveries.
 
5.1. FVMWC May Curtail Deliveries. FVMWC may temporarily discontinue or reduce
the delivery of water to or for the benefit of SLWD hereunder for the purposes
of necessary investigation, inspection, maintenance, repair or replacement of
any of the Project Facilities necessary for the delivery of water to or for the
benefit of SLWD and other Project Participants. FVMWC shall notify SLWD as far
in advance as possible of any such discontinuance or reduction, except in cases
of emergency, in which case notice shall be given as soon thereafter as
possible. Provided that SLWD does not make an election pursuant to Section 5.3,
SLWD shall not be obligated to pay for any Project Water not delivered.
 
5.2. Curtailments and Reductions. The Parties understand that SLWD’s primary
goal in entering into this Agreement is to provide Project Water to subscribing
landowners during Years when SLWD is water short. Therefore, FVMWC shall
carefully plan, evaluate and implement curtailments to have the least impact to
SLWD, especially during periods when SLWD experiences reduced water supplies. In
addition, FVMWC shall make every commercially reasonable effort to not curtail
deliveries to SLWD during the priority delivery months of March through
September. Further, and notwithstanding any other provision of this Agreement,
in the event the amount of Project Water made available to SLWD between March 1
and September 30 of any Year is less than 50% of the SLWD Allotment for any
reason, SLWD shall not be required to accept any Project Water in that Year and
shall have no obligation to pay for any Project Water it does not accept, but
shall be required to pay for any of such Project Water it accepts.
 
5.3. SLWD May Receive a Later Delivery of Water Not Delivered. In the event of
any discontinuance or reduction of delivery of water pursuant to Section 5.1,
SLWD may, in its discretion, elect to receive the amount of the SLWD Allotment
that otherwise would have been delivered to it during such period under the
water delivery schedule for that Year, to the extent that such water is then
available and considering the then-current delivery schedules of all Project
Participants.
 
5.4. Reduction or Curtailment Due to Corrective Measures. In the event that a
determination is made by FVWA and FVMWC that a reduction or curtailment of the
Total Annual Project Allotment will be necessary for the current or upcoming
Year due to the imposition of corrective measures under the GMMMP, FVMWC shall
reduce the allotment of each Project Participant on a pari passu basis by the
percentage reduction in available Project Water for the then current or upcoming
Year. FVMWC shall use its reasonable best efforts to make any such determination
prior to the commencement of each Year so as to avoid an unscheduled
interruption or reduction of water deliveries. Upon declaring a reduction or
curtailment of the Total Annual Project Allotment pursuant to this Section 5.4,
FVMWC shall notify Cadiz of the total number of AF subject to such reduction or
curtailment and the SLWD Payment shall be proportionately reduced as provided
for in Section 8.1.
 
6. Measurement of Water Delivered.
 
FVMWC shall measure, or cause to be measured, all Project Water delivered into
the CRA for exchange and delivery to SLWD and shall keep and maintain accurate
and complete records thereof. For this purpose and in accordance with Section
2.1 hereof, FVMWC shall install, operate, and maintain, or cause to be
installed, operated and maintained, at all delivery structures for delivery of
Project Water into the CRA such measuring devices and equipment as are
satisfactory and acceptable to the Parties. Said devices and equipment shall be
examined, tested, and serviced by FVMWC regularly to insure their accuracy. At
any time or times, SLWD may inspect such measuring devices and equipment, and
the measurements and records taken therefrom.
 
7. Responsibility for Delivery and Distribution of Water.
 
7.1. Responsibility Prior to Delivery.
 
7.1.1. Cadiz shall indemnify and hold harmless FVMWC and the Project
Participants and their respective officers, directors, agents and employees from
any damages or claims of damages, including property damage, personal injury or
death, arising out of or connected with the existence of any contaminant or
hazardous material that is present in the Project Water taken by FVMWC pursuant
to the Water Lease in excess of the levels allowed for water to be conveyed in
the CRA, as long as FVMWC has conducted monitoring of water quality sufficient
to determine the presence of such contaminant or hazardous material and provided
Cadiz with notice and an opportunity to cure.
 
7.1.2. FVMWC shall indemnify and hold harmless the Project Participants and
their respective officers, directors, agents and employees from any damages or
claims of damages, including property damage, personal injury or death, arising
out of or connected with the improper carriage, handling, use, disposal or
distribution of Project Water following production and prior to such water
passing from the well head to the designated points of delivery and including
attorney fees and other costs of defense in connection therewith.
Notwithstanding the foregoing, nothing contained herein shall relieve Cadiz of
its obligations under Section 7.1.1 if FVMWC can demonstrate that any
contaminant in the Project Water that is delivered by FVMWC to Project
Participants was present in the Project Water pumped from the Property.
 
7.2. Responsibility After Delivery. Neither Cadiz nor FVMWC nor any affiliate
nor any of their respective directors, officers, agents or employees shall be
liable for the control, carriage, handling, use, disposal, or distribution of
Project Water delivered by FVMWC into the CRA after such water has passed the
points of delivery into the CRA established by the rules and regulations of
FVMWC; nor for claim of damage of any nature whatsoever, including property
damage, personal injury or death, arising out of or connected with the control,
carriage, handling, use, disposal or distribution of such water beyond said
points of delivery and including attorney fees and other costs of defense in
connection therewith. Notwithstanding the foregoing, nothing contained herein
shall relieve Cadiz or FVMWC of their respective obligations under Sections
7.1.1 and 7.1.2 if SLWD can demonstrate that any contaminant in the Project
Water that is delivered by FVMWC was present in the Project Water prior to
delivery to the point of delivery specified in Section 4.4. SLWD shall indemnify
and hold harmless FVMWC, Cadiz, their respective affiliates, and their
respective directors, officers, agents and employees from any such damages or
claims of damages to the extent that the claim arises following delivery of
Project Water (by exchange) to the SLWD Water System.
 
7.3. Responsibility for Corrective Measures. In no event shall FVMWC, FVWA or
SMWD have any liability for any damages arising as a result of a determination
that the Total Annual Project Allotment must be reduced or curtailed in
connection with implementation of the corrective measures in the GMMMP, or any
action taken by FVMWC, FVWA or SMWD in connection with the enforcement of the
GMMMP.
 
8. Purchase Price and MWD Fees; Deposit.
 
8.1. Water Supply Payment. SLWD shall pay FVMWC nine hundred and sixty dollars
($960) per AF for each AF of SLWD Allotment delivered to the San Luis Reservoir
via the MWD Exchange (“SLWD Payment”). No payment for any of the SLWD Allotment
that does not reach San Luis Reservoir via the MWD Exchange shall be required.
The SLWD Payment shall be adjusted from a starting figure of $960 in December
2014 dollars on the Commencement Date and each Year thereafter on July 1 of each
Year. The adjustment shall be an increase of two and one half percent (2.5%) per
Year from the Execution Date through the Commencement Date, except that the
adjustment applicable to any partial year prior to the Commencement Date shall
be pro rated at a rate of 0.0068 percent per day (2.5%/365) for each day within
the applicable portion of the Year. Beginning with the first July 1st following
the Commencement Date, the adjustment shall be made in accordance with any
increase or decrease in the Bureau of Labor Statistics Water and Sewer
Maintenance Index (or such similar index approved by the Parties in the event
that this index is no longer available at any time during the Agreement Term),
provided that the annual adjustment (increase or decrease) will in no event
exceed five percent (5%) per year. FVMWC will aggregate all SLWD Payments with
all other charges received from other Project Participants and shall allocate
funds received from such charges to fund the payments and offsets set forth in
the Facility Operation Agreement and thereafter remit the remaining aggregate
funds to Cadiz pursuant to the terms of the Water Lease. Once SLWD’s obligation
to make SLWD Payments has commenced, Cadiz will invoice FVMWC monthly for the
SLWD Allotment delivered to San Luis Reservoir via the MWD Exchange during the
immediately preceding month. All payments of the SLWD Payment shall be due no
later than thirty (30) days after invoicing by FVMWC. If, in any Year, the full
SLWD Allotment is not delivered to San Luis Reservoir via the MWD Exchange as a
result of default by Cadiz or a curtailment or reduction of the Total Annual
Project Allotment as specified in Section 5.4, SLWD shall be proportionately
relieved of its obligation to pay the SLWD Payment by the same percentage
reduction as the percentage reduction in the delivery of the SLWD Allotment to
San Luis Reservoir via the MWD Exchange.
 
8.2. MWD Fees. Upon satisfaction of all conditions precedents, including but not
limited to Section 12.1.1, SLWD shall be responsible for all costs incurred in
relation to the MWD Exchange (“MWD Fees”) set forth in the documentation
memorializing the MWD Exchange, but not for any increases therein not set forth
in such documentation (which increases shall be borne by Cadiz). The Parties
acknowledge that Cadiz, in its discretion, may make available benefits to MWD
that result in a reduction of the MWD rates, fees and charges or other
off-setting benefits. The Parties will negotiate in good faith as to how such
benefits and/or reductions (if any) should be fairly distributed between Cadiz,
SLWD and the other Project Participants. The Parties’ agreement on the
distribution of such benefits and/or reductions shall be a condition precedent
as set forth in Section 12.1.
 
8.3. Deposit. Commensurate with the execution of this Agreement, SLWD shall make
a deposit with Cadiz of one-hundred thousand dollars ($100,000). The deposit
shall be fully creditable against future purchases of Project Water from the
Project and is refundable if this Agreement is terminated early pursuant to
Section 12.3. The deposit shall be held in the client trust account of
Brownstein Hyatt Farber and Shreck, LLP (legal counsel to Cadiz) until all
conditions precedent set forth in Section 12.1 have been satisfied, and at that
time, the deposit will be released to Cadiz.
 
8.4. No Other Advance Funds Required. SLWD shall not be required to advance
Cadiz funds of any kind except (i) for the deposit specified in Section 8.3, and
(ii) to the extent SLWD elects to acquire a Carry-Over Account pursuant to
Section 4.3, or as otherwise set forth in this Agreement.
 
8.5. No Other Charges. In no event shall SLWD be required to pay any amounts to
any party for or in connection with SLWD Allotment not expressly described in
Sections 8.1, 8.2 and 8.3 (excluding any costs or fees associated with any SLWD
Carry-Over Account). Any other charges or costs associated with producing,
conveying, exchanging or otherwise delivering Project Water to SLWD as provided
in this Agreement shall be borne by Cadiz.
 
9. Obligation in the Event of Default.
 
9.1. Event of Default. A Party shall be in default under this Agreement in the
event that such Party: (a) fails to make any payment in full when due; or
(b) fails to perform any other obligation hereunder, and such failure: (i)
continues for a period of thirty (30) days following written notice of the
default from the non-defaulting Party if the default occurs prior to the
Commencement Date; or (ii) ninety (90) days (or thirty (30) days if the default
is a failure to deliver Project Water as required) following written notice from
the non-defaulting Party if the default occurs following the Commencement Date;
provided, however, that if Cadiz is the defaulting Party, SLWD shall provide the
Lenders with an additional cure period equal to the original cure period in
which to cure the default. If a default cannot be remedied within the applicable
cure period, but the defaulting Party commences remedial action within such
period, such failure shall not constitute a default hereunder. Notice of any
default shall be provided to the other Parties and all of the Project
Participants.
 
9.2. Suspension of Water Delivery; Termination. Cadiz shall instruct FVMWC to
suspend Project Water delivery to SLWD during any period in which SLWD is in
default for failure to timely make the SLWD Payment and the non-payment remains
uncured after the applicable notice period specified in Section 9.1. If the
default in the SLWD Payment is partial (i.e., SLWD has paid some, though not all
of the SLWD Payment), FVMWC shall only suspend deliveries for that portion of
the SLWD Allotment in default.  Upon any such uncured default, Cadiz shall
mitigate its damages during such suspension period by using commercially
reasonable efforts to sell, and FVMWC will deliver, the Project Water that would
otherwise have been deliverable to SLWD during such period of suspension to
another Project Participant. If a suspension continues for a period of six (6)
calendar months, then Cadiz shall instruct FVMWC to give notice of termination
of the provisions of this Agreement in relation to that portion of the SLWD
Allotment in default (and only that portion in default if the default is
partial), which notice shall be effective within thirty (30) days thereof unless
the default is cured or such termination shall be enjoined, stayed or otherwise
delayed by judicial action. Further, any such termination shall result in the
immediate forfeiture of SLWD’s memberships in FVMWC in respect of the terminated
SLWD Allotment, and in connection therewith SLWD irrevocably constitutes and
appoints the President of FVMWC as its attorney-in-fact to cause the transfer of
said memberships to FVMWC with full power of substitution. Cadiz shall
thereafter use commercially reasonable efforts to sell the Project Water that
would otherwise have been deliverable to SLWD during the remainder of the
Agreement Term to another existing or new Project Participant, and in that case
FVMWC shall issue equivalent membership shares to the recipient Project
Participant and commence delivering water to the recipient Project Participant
as provided by the water purchase and sale agreement entered into with the
recipient Project Participant. Notwithstanding the foregoing, to the extent that
SLWD has already purchased Project Water that is reflected in its Carry-Over
Account, then in no event shall SLWD forfeit any such purchased water as a
result of the termination of this Agreement; provided, however, that SLWD shall
be responsible to pay any Annual Storage Management Fees or delivery charges in
connection with the storage and delivery of such stored water.
 
9.3. Enforcement of Remedies. In addition to the remedies set forth in this
Article upon the occurrence of an event of default as described in Section 9.1,
Cadiz, FVMWC, FVWA, or SLWD, as the case may be, shall be entitled to proceed to
protect and enforce the rights vested in such Party by this Agreement by such
appropriate judicial proceeding as such Party shall deem most effectual, either
by suit in equity or by action at law, whether for the specific performance of
any covenant or agreement contained herein or to enforce any other legal or
equitable right vested in such Party by this Agreement or by law. The provisions
of this Agreement and the duties of each Party hereof, their respective boards,
officers or employees shall be enforceable by the other Parties hereto by
mandamus or other appropriate suit, action or proceeding in any court of
competent jurisdiction, with the losing Party or Parties paying all costs and
attorney fees.
 
10. Transfers, Sales and Assignments.
 
SLWD may transfer, sell, lease, assign or exchange the SLWD Allotment (including
water made available in San Luis Reservoir pursuant to the MWD Exchange) or any
water held within SLWD’s Carry-Over Account, and/or assign any rights of SLWD
under this Agreement (“transfers”), subject to applicable law and provided that:
(i) the recipient of the transfer is no less credit-worthy than SLWD at the time
of the proposed assignment; (ii) SLWD pays for all costs relating to or arising
from the permitting, environmental review and compliance, and other costs of
completion for the transfer, and indemnifies and holds harmless Cadiz, FVMWC,
FVWA, and all other Project Participants from any liability or costs arising
from the transfer; (iii) any user of Project Water pursuant to such transfer
makes beneficial use of the water consistent with this Agreement; and (iv) SLWD
properly registers the transfer in accordance with the policies and procedures
established by FVMWC, which shall not unreasonably restrict such transfers.
Notwithstanding the foregoing, SLWD may make such transfers on an annual or
long-term basis without the payment of any additional fee or charge to FVMWC.
Upon any partial or complete assignment of this Agreement for which the criteria
of this Article 10 are satisfied, SLWD shall be relieved of the associated
obligations hereunder. Notwithstanding any other provision of this Agreement, it
is the intent of the Parties that SLWD shall remain the contracting Party and
Project Participant on behalf of its landowners entering into Subscription
Agreements with SLWD. Therefore, SLWD shall not enter into an assignment, sale
or transfer pursuant to this Article with the landowners served by SLWD, but may
enter into an assignment, sale or transfer pursuant to this Article with any
other entity on behalf of one or more of its landowners that have entered into
Subscription Agreements with SLWD.
 
11. Additional Covenants of Cadiz and FVMWC.
 
11.1. Compliance with Law. Cadiz will comply or cause the compliance with all
local, state and federal laws applicable to the construction or operation of the
Project, and FVMWC shall comply with all local, state and federal laws
applicable to the operation of the Project.
 
11.2. No Additional Conditions or Restrictions. Excepting the provisions of
Article 15 of this Agreement, Cadiz will insure that no additional conditions,
restrictions, limitations or costs are imposed on SLWD or the delivery of
Project Water into the CRA or the San Luis Reservoir by exchange under the MWD
Exchange as a result of the Third-Party Financing, or any other consent,
approval, permit or arrangement required in connection with the performance of
this Agreement, except as agreed to in writing by SLWD.
 
12. Conditions Precedent and Early Termination; Term.
 
12.1. Conditions Precedent. Each of the following are express conditions
precedent to the performance of this Agreement and the Parties’ obligations
hereunder and must be satisfied within twenty-four (24) months from the
Execution Date unless such period of time is extended by the Parties in writing
or is otherwise tolled pursuant to Section 12.3:
 
12.1.1. Execution of an agreement between MWD and/or another agency capable of
making a water exchange, for the duration of the Project Term and on terms
acceptable to the SLWD, that effects the MWD Exchange for Project Water
delivered to the CRA for the benefit of SLWD;
 
12.1.2. If applicable, the Parties’ agreement on the distribution of benefits
and/or reductions associated with MWD rates, fees and charges pursuant to
Section 8.2;
 
12.1.3. Either: (i) SLWD has obtained the issuance of a final order from the
California State Water Resources Board allowing the SWP water made available by
MWD in San Luis Reservoir pursuant to the MWD Exchange for all Project Water
delivered into the CRA for the benefit of SLWD to be delivered within SLWD
during the Agreement Term; or (ii) SLWD has reached a definitive agreement with
an entity possessing SWP entitlement and Central Valley Project (“CVP”)
entitlement effecting an exchange of the SWP water made available by MWD in San
Luis Reservoir pursuant to the MWD Exchange for equivalent CVP entitlement
delivered to SLWD during the Agreement Term, and SLWD has obtained all necessary
approvals for such an exchange;
 
12.1.4. A determination by SMWD that the exchange can be completed consistent
with the Project;
 
12.1.5. A determination by SMWD and the County that the addition of a new place
of beneficial use of the water made available by the Project for use by SLWD
through exchange is consistent with its prior approvals of the GMMMP and the
Project FEIR;
 
12.1.6. Compliance with CEQA and all other environmental statutes for all
actions required in order for the SLWD Allotment to be delivered by exchange
into SLWD, including without limitation for the inclusion of SLWD as a Project
Participant, including any necessary supplemental environmental review under
CEQA, and MWD performing and completing compliance with CEQA as a Responsible
Agency for the Project and the anticipated exchange of water;
 
12.1.7. Obtaining Third-Party Financing on terms acceptable to Cadiz;
 
12.1.8. Securing all required approvals, permits and licenses for the
construction and operation of the Project and the actions contemplated under
this Agreement so that the SLWD Allotment can be delivered to SLWD as provided
herein, including but not limited to a determination by the United States Bureau
of Land Management or a court of competent jurisdiction that the use of the 1875
Granted Railroad Right of Way as proposed by the Project is consistent with
applicable law;
 
12.1.9. Commencement of construction of Project Facilities after Cadiz has
entered into a definitive agreement with a Lender for construction financing
sufficient to complete Phase 1 of the Project;
 
12.1.10. SLWD securing Subscription Agreements executed by SLWD landowners for a
minimum of five-thousand (5,000) AFY no later than April 1, 2015;
 
12.1.11. Each of the Water Lease, Facility Lease, Facility Operation Agreement,
the Articles of Incorporation, Bylaws and rules and regulations of FVMWC, and
the joint powers agreement for FVWA has been executed or otherwise approved,
with terms acceptable to SLWD; and
 
12.1.12. The expiration without judicial or administration challenge of all
statutes of limitation or appeal periods applicable to any of the foregoing
condition precedents.
 
12.2. Efforts to Satisfy Conditions Precedent. Notwithstanding anything to the
contrary in this Agreement, the Parties will exercise good faith and reasonable
best efforts to satisfy the conditions precedent.
 
12.3. Early Termination. Either Party shall have the right to terminate this
Agreement upon notice to the other Party if, within twenty-four (24) months from
the Execution Date, all conditions precedent have not been satisfied, unless
such period is extended by written agreement among the Parties. The twenty-four
month period shall be tolled by any litigation that challenges the authorization
of the Project or the Parties’ respective legal authorities to proceed with the
Project, including actions brought pursuant to CEQA, provided that the tolling
of time pursuant to this Section 12.3 shall not exceed twelve (12) months
without the mutual written agreement among the Parties. Any notice of
termination under this Section 12.3 must be delivered, if at all, within six (6)
months after the period for satisfying all conditions precedent, as it may be
tolled, has expired. Should this Agreement terminate early pursuant to this
Section 12.3, SLWD’s deposit made pursuant to Section 8.3 shall be returned to
SLWD and neither Party shall thereafter have any further rights or obligations
pursuant to this Agreement.
 
12.4. Term. The term of this Agreement shall begin on the Execution Date and
continue to such date that is twenty five (25) years from the Commencement Date
(the “Agreement Term”); provided, however, that subject to compliance with all
then-applicable laws, including County permitting as defined in the County MOU
and CEQA, the Parties may, in their complete discretion, mutually agree to
extend the Agreement Term for an additional 25-year period commencing on the
termination of the initial Agreement Term and for whatever additional future
extensions may be authorized under then applicable laws, on terms and conditions
as are mutually agreeable to the Parties (the “Extended Term”). The terms of
this Agreement, unless the Parties agree otherwise, shall continue to apply to
any Extended Term, and the term “Agreement Term” shall mean the Extended Term,
as applicable and as the context may require.
 
13. Assignment.
 
Except as otherwise expressly set forth herein, no Party may assign their
rights, responsibilities and obligations hereunder without the consent of all
other Parties, which shall not be unreasonably withheld or delayed. For purposes
of a transfer, pursuant to Article 10 of this Agreement, of the SLWD Allotment
or any water held within SLWD’s Carry-Over Account, all Parties shall be deemed
to consent to the transfer provided that SLWD complies with all requirements for
the transfer specified in Article 10. This Agreement shall be binding on and
shall inure to the benefit of the Parties and their respective permitted
successors and assigns.
 
14. Amendments.
 
Except as otherwise provided in this Agreement, this Agreement may only be
amended, modified, changed or rescinded in a writing signed by each of the
Parties hereto.
 
15. Project Financing.
 
Notwithstanding any other provision of this Agreement, Cadiz may assign,
mortgage, or pledge all or any of its rights, interest, and benefits under this
Agreement to one or more lenders for any Third-Party Financing (“Lenders”) to
secure payment of any indebtedness or working capital incurred or to be incurred
in connection with the acquisition, construction, procurement, financing,
refinancing, and operation of any portion of the Project or any modifications
thereto. Such assignment to Lenders shall not relieve Cadiz of any liabilities
or obligations hereunder. SLWD shall provide to the Lenders to whom such
indebtedness is owed a consent to assignment or similar agreement substantially
in the form of Lenders' consent and agreement attached hereto as Exhibit B or,
such other form as may be reasonably required by the Lenders and reasonably
acceptable to SLWD, covering matters that are customary in project financing for
a project of similar type to the Project, which, among other things shall
authorize the Lenders, as a secured party, to exercise all rights of Cadiz under
this Agreement, and to subsequently assign such rights in connection therewith
without the consent of SLWD, provided the assignee is reasonably capable of
satisfying all obligations of Cadiz set forth in this Agreement. Moreover, SLWD
agrees to enter into direct agreements with such Lenders, as reasonably required
by the Lenders and reasonably acceptable to SLWD, covering matters that are
customary in project financing for a project of similar type to the Project,
including Lender assignment or security rights with respect to this Agreement,
direct notices to Lenders, step-in/step-out rights, access by Lenders'
representative, deferral of SLWD’s rights to terminate this Agreement in certain
circumstances and other matters applicable to the Project’s Third-Party
Financing. In this regard, SLWD shall cooperate with Cadiz in its efforts to
obtain the Project’s Third-Party Financing including by supplying information
and documentation reasonably requested by the Lenders (including information and
documentation concerning SLWD or other persons related to SLWD's performance
hereunder that is in SLWD's possession and is not of a proprietary nature) and
to take such other actions as Lenders may reasonably request. Notwithstanding
the foregoing, in no event shall SLWD be required to materially affect its
rights hereunder in order to comply with this Article 15.


16. Miscellaneous.
 
16.1. Interpretation. The provisions of this Agreement should be liberally
interpreted to effectuate its purposes. The language of this Agreement shall be
construed simply according to its plain meaning and shall not be construed for
or against any Party, as each Party has participated in the drafting of this
Agreement and had the opportunity to have its counsel review it. Whenever the
context and construction so requires, all words used in the singular shall be
deemed to be used in the plural, all masculine shall include the feminine and
neuter, and vice versa. The word “including” means without limitation, and the
word “or” is not exclusive. Unless the context otherwise requires, references
herein: (i) to Articles and Sections and Exhibits mean the Articles and Sections
of, and the Exhibits attached to, this Agreement; and (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement.
 
16.2. Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed a part of this Agreement.
 
16.3. Partial Invalidity. If any one or more of the covenants or agreements
provided in this Agreement to be performed should be determined to be invalid or
contrary to law, such covenant or agreement shall be deemed and construed to be
severable from the remaining covenants and agreements herein contained and shall
in no way affect the validity of the remaining provisions of this Agreement.
 
16.4. Counterparts. This Agreement may be executed in several counterparts, all
or any of which shall be regarded for all purposes as one original and shall
constitute and be but one and the same instrument. Electronic and facsimile
signatures shall be binding for all purposes.
 
16.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
16.6. Notices. Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered: (a) in person; or (b) by Federal
Express or another reputable commercial overnight courier that guarantees next
day delivery and provides a receipt; and such notices shall be addressed as
follows:
 
 
If to SLWD:
San Luis Water District

 
1015 6th Street

 
Los Banos, CA 93635

 
Attn: General Manager

 
 
If to Cadiz:
Cadiz, Inc.

 
550 South Hope Street, Suite 2850

 
Los Angeles, CA 90017

 
Attn: President

 
 
If to FVMWC:
Fenner Valley Mutual Water Company

 
550 South Hope Street, Suite 2850

 
Los Angeles, CA 90017

 
Attn: President

 
or to such other address a Party may from time to time specify in writing to the
other Parties. Any notice shall be deemed delivered when actually delivered.
 
16.7. Attorney Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorney fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
 
16.8. Dispute Resolution. The Parties shall seek to resolve any dispute
concerning the interpretation or implementation of this Agreement through good
faith negotiation, involving, as and when appropriate, the general manager or
chief executive officer of each of the Parties. Any dispute that remains
unresolved thirty (30) days after notice of the dispute is made to the Parties,
shall be resolved by a single arbitrator with substantial experience on the
matter or matters in dispute, conducted in accordance with JAMS. If the Parties
cannot agree on a single arbitrator within ten (10) days of the written election
to submit the matter to arbitration, any Party may request JAMS to appoint a
single, neutral arbitrator. The Parties shall use their reasonable best efforts
to have the arbitration proceeding concluded within ninety (90) business days of
selection of the arbitrator. In rendering the award, the arbitrator shall
determine the rights and obligations of the Parties according to the substantive
and procedural laws of California. All discovery shall be governed by the
California Code of Civil Procedure with all applicable time periods for notice
and scheduling provided therein being reduced by one-half. The arbitrator may
establish other discovery limitations or rules. The arbitrator shall have the
authority to grant provisional remedies, injunctive relief and all other
remedies at law or in equity, but shall not have the power to award punitive or
consequential damages. The decision of the arbitrator shall be final, conclusive
and binding upon the Parties, and any Party shall be entitled to the entry of
judgment in a court of competent jurisdiction based upon such decision. The
losing Party shall pay all costs and expenses of the arbitration; provided,
however, if no Party is clearly the losing Party, then the arbitrator shall
allocate the arbitration costs between the Parties in an equitable manner, as
the arbitrator may determine in his or her sole discretion.
 
16.9. Recordation. Within ten (10) calendar days of the Execution Date, Cadiz
will cause the recordation of a memorandum of agreement in the chain of title
for the Property in the official records of San Bernardino County, California.
Said memorandum of agreement shall serve as notice to all parties succeeding to
the interest of the Cadiz that their use of the Property shall be benefited,
covenanted, conditioned, and restricted in the manner described in this
Agreement.
 
[signature page follows]
 
 
 
 
IN WITNESS WHEREOF, SLWD, Cadiz, and FVWMC have each executed this Agreement in
accordance with the authorization of their respective Board of Directors.
 
SAN LUIS WATER DISTRICT
 
By:       
 
President
 
Attest:
 
By:       
 
Secretary
 
CADIZ, INC.
 
By:       
 
President
 
Attest:
 
By:       
 
Secretary
 


 
FENNER VALLEY MUTUAL WATER COMPANY
 
By:       
 
President
 
Attest:
 
By:       
 
Secretary
 


 
Exhibits:
A.       Schedule of Project Allotments
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Schedule of Project Allotments
 
Project Participant
Project Allotment
(acre-feet per year)
Santa Margarita Water District
San Luis Water District
15,000
 
 
Three Valleys Municipal Water District
5,000
Golden State Water Company
5,000
Suburban Water Systems
5,000
Jurupa Community Services District
5,000
Arizona & California Railroad Company
100
California Water Service Company
XXX Mutual Water Company
5,000
5,000
Total Project Allotment Subscribed
______
Project Allotment Available
4,900
Total Annual Project Allotment
______

 
 